Title: To John Adams from Mary Palmer, 25 November 1789
From: Palmer, Mary
To: Adams, John



Sir
Braintree Novr 25th 1789

I beg leave to inform you that Princes Chronology is now in the office, unless the Same fairy who bro’t it has carried it away again as Since you left us I have repeatedly Search’d for it to no purpose & had given it over, but chancing to go in yesterday this Book Struck me as one I had not Seen & was quite Sure was not on the Shelf the day before, taking it up I found it to be the very one you seem’d so anxious to recover—If this intelligence will give pleasure enough to attone for my boldness in writing to the Vice President I Shall be happy.I have not yet executed any part of the commission with which you were pleased to honour me but am determin’d health permitting to do my best in cleaning & setting the Books in order This I cant do but in a warm Spell of weather as our finances are too low to afford a fire in that room—My intention was to take a Catalogue & transmit to you, but Cos: W Cranch says he is commisioned to do this part, which is much better on many Accounts for I should have been Sadly put to it to write Greek & Hebrew, as well as puzzled in Spelling the other languages—
Mamma & Sister join with me in wishing Dr Adams an agreable journey & happy Meeting with his family. Also in respectful compliments to his Lady & love to Mrs & Miss Smith I am Sir your humle Servant
Polly Palmer